[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             Oct. 23, 2009
                                 No. 09-12947              THOMAS K. KAHN
                             Non-Argument Calendar             CLERK
                           ________________________

                      D. C. Docket No. 08-02419-CV-RLV-1

B.L.E., by and through her next friend and
counsel, Sherri Jefferson; on her own behalf
and on behalf of those similarly situated,

                                                            Plaintiff-Appellant,
                                      versus

THE STATE OF GEORGIA, et al.,

                                                            Defendants,

SONNY PERDUE, in his official capacity as
Governor of the State of Georgia,
ALBERT MURRAY, in his individual capacity
and in his official capacity as Commissioner of the
Department of Juvenile Justice,
AMY HOWELL, in her individual and official
capacity as the Legal Services Director and in
her official capacity with the Department of
Juvenile Justice,
ROB ROSENBLOOM, in his official capacity
with the Department of Juvenile Justice,

                                                       Defendants-Appellees.
                                ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                      (October 23, 2009)

Before BIRCH, HULL and HILL, Circuit Judges.

PER CURIAM:

       This is an appeal from an order of the district court granting the defendants-

appellees’ motion to dismiss the plaintiff-appellant’s action filed pursuant to 42

U.S.C. § 1983 (Section 1983). The complaint was seeking relief of some kind with

respect to Georgia statutes relating to the adjudication of minors as delinquent by

juvenile courts, and committing them to the custody of the Georgia Department of

Juvenile Justice.1

       On November 10, 2008, District Judge Robert L. Vining, Jr. granted the

plaintiff-appellant’s motion for permission to file a more definite statement. In his

order, he instructed appellant’s counsel to file a complaint succinctly and clearly



       1
           The plaintiff-appellant is styled as “B.L.E., by and through her next friend and counsel,
Sherri Jefferson; on her own behalf and on behalf of those similarly situated.” While the State of
Georgia was an original defendant, the styled defendants-appellees are four persons, Sonny
Perdue, in his official capacity as Governor of the State of Georgia; Albert Murray, in his
individual capacity and in his official capacity as Commissioner of the Department of Juvenile
Justice; Amy Howell, in her individual and official capacity as the Legal Services Director and
in her official capacity with the Department of Juvenile Justice; and Rob Rosenbloom, in his
official capacity with the Department of Juvenile Justice.

                                                 2
setting forth specific facts giving rise to each specific alleged constitutional

violation, without any extraneous matter. Appellant’s counsel then filed the sixth

(6th ) effort to state appellant’s complaint.

       On May 6, 2009, the district court granted the defendants-appellees’ motion

to dismiss on the basis that the plaintiff-appellant, in her proposed sixth amended

complaint, had still filed nothing more than a quintessential “rambling, prolix”

pleading, condemned by this court. In fact, we have specifically instructed district

courts to prohibit, as fatally defective, shotgun pleadings similar to the one filed in

this action. See, e.g., Davis v. Coca-Cola Bottling Co. Consol., 156 F.3d 955, 979

(11th Cir. 2008); Byrne v. Nezhat, 261 F.3d 1075, 1130 n. 108 (11 th Cir. 2001).

       We have carefully reviewed the record and the tortured procedural history of

this case. We commend the district judge for his diligent efforts in trying to obtain

compliance with the requirements for drafting a proper pleading. Finding no error,

we affirm the judgment of the district court.2

       AFFIRMED.




       2
          Neither the district court or this court has been able to discern from the plaintiff’s
filings the substance of any complaints and neither court has passed upon any issues that might
have been contained in adequate and proper pleading.

                                                3